Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15th, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0044328 A1; hereafter: Matsuda), and further in view of Chen (US 2021/0065877 A1; hereafter: Chen) and Mashiach et al. (US 2009/0226057 A1; hereafter: Mashiach).
Regarding Claim 1, Matsuda teaches: a device for post-processing of computed tomography (Figure 1), adapted to improve an identification image of a focal nodular hyperplasia (FNH) of a liver (¶3: “The present invention relates to an image processing apparatus which detects a lesion in a body cavity image (or digestive organ image) captured in an inside of a living body”), wherein the device comprises: a transceiver (¶40: “The image processing apparatus 1 is constituted by a computer provided with a CPU, ROM, RAM, and the like.”; the transceiver e.g., an Ethernet port is implied in the structure of a computer as the components of the computer communicate through the transceiver), a storage medium (Figure 1: element 11) storing a plurality of modules (¶8: “a storage unit which stores information including image information of the body cavity image; a change amount calculator which reads out the image information of the body cavity image from the storage unit and calculates, in the read body cavity image a pixel value change amount of a pixel of interest with a plurality of surrounding pixels located around the pixel of interest; and a candidate lesion region detector which detects a candidate lesion region in the body cavity image”); and a processor (Figure 1: element 10), coupled to the storage medium and the transceiver, and accessing and executing a plurality of modules (Figure 1), wherein the modules comprises: a data collection module (Figure 1: element 101), configured to obtain the identification image containing a liver region and a non-liver region, and a Hounsfield unit (HU) value of each pixel corresponding to the identification image through the transceiver, wherein the liver region comprises an FNH candidate region (¶41: “an image obtaining unit 101 which obtains a body cavity image of an organ inside the living body”; ¶8: “a storage unit which stores information including image information of the body cavity image”; organ inside the living body is consistent with liver, and image information encompasses the liver, non-liver region, pixel values, and lesion); and a computing module (Figure 1: element 102 and 103).
However, Matsuda does not explicitly teach that the computing module is configured to adjust an HU value of the non-liver region to an average HU value of the liver region with respect to the identification image to generate a processed identification image.
In a related art, Chen teaches: adjusting an HU value of the non-liver region to an average HU value of the liver region with respect to the identification image to generate a processed identification image (¶18: “next segmenting all the detected invalid radioactive uptake areas by a level set segmentation method or a deep-learning-based segmentation method, and setting a pixel value corresponding to said invalid radioactive uptake area to 0 or an average value of surrounding areas in said average image, thereby obtaining the effective radioactive uptake region in said average image.”; The pixel value referred to in Chen implies Hounsfield unit as the Hounsfield unit is a commonly used unit of measure in the art of tomographic imaging.) for the purpose of enhancing specific regions of interest and suppressing regions that may conflict with the region of interest.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda with the above teachings of Chen in order to incorporate adjusting certain pixel values to match non-essential regions. The motivation in doing so would lie in highlighting specific regions of interest and suppressing regions that may conflict with identifying these regions of interest. 
Matsuda, in view of Chen,
In a related art, Mashiach teaches that the computing module is configured to update the FNH candidate region according to a morphological algorithm based on the processed identification image to generate an updated FNH candidate region (Para 133: “Geometric deformable models are based on curve evolution theory and the level set method. In particular, curves and surfaces are evolved using only geometric measures, resulting in an evolution that is independent of the parametrization. The curve evolution is coupled with the image data to recover object boundaries”; geometric deformable models are a class of morphological algorithm and is used to extract a region of interest; while Mashiach uses the geometric deformable model to extract and detect blood vessel boundaries, Mashiach discloses that the methodology can be applied to other anatomical structures like the liver), wherein the computing module is further configured to track a boundary of the FNH candidate region by calculating a level set function, and determine the boundary of the FNH candidate region based on the level set function to generate the updated FNH candidate region (Para 133: “The evolution is implemented using the level set method. In the level set method, the curve is represented implicitly as a level set of a 2D (3D) scalar function, referred to as the level set function, which is usually defined on the same domain as the image. The level set is defined as the set of points that have the same function value. The purpose of the level set function is to provide an implicit representation of the evolving curve. Instead of tracking a curve through time, the level set method evolves a curve by updating the level set function at fixed coordinates through time.”; the level set function disclosed in Mashiach updates the boundaries of a region over time as the function is update and would entail tracking a boundary). for the purpose of refining the contours of a region of interest.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuda, in view of Chen, with the additional teachings of Mashiach
Regarding Claim 2, Matsuda, in view of Chen, and in further view of Mashiach, teaches: the device according to claim 1, wherein the computing module determines that the updated FNH candidate region represents a correct identification result of the FNH in response to an intersection set of the updated FNH candidate region and the FNH candidate region exceeding a threshold (Matsuda: Figure 3: S109 and S110; Matsuda: ¶84: “In accordance with the details described above, a probability of being ascribed to each pathological condition for each candidate lesion region is calculated, and when a probability with a certain pathological condition which shows a maximum value is set as … And the value is equal to or less than a predetermined threshold value … is true, the corresponding concave region is eliminated from the candidate lesion region.” ¶84 and S109 and S110 of Matsuda describes how candidate lesion regions are deemed part of the lesion region which is consistent with determining if the FNH candidate region is a correct identification.”).
Regarding Claim 3, Matsuda, in view of Chen, and in further view of Mashiach, teaches: the device according to claim 1, wherein the computing module determines that the updated FNH candidate region represents an incorrect identification result of FNH in response to an intersection set of the updated FNH candidate region and the FNH candidate region not exceeding a threshold (Matsuda: Figure 3: S109 and S110; Matsuda: ¶84: “In accordance with the details described above, a probability of being ascribed to each pathological condition for each candidate lesion region is calculated, and when a probability with a certain pathological condition which shows a maximum value is set as … And the value is equal to or less than a predetermined threshold value … is true, the corresponding concave region is eliminated from the candidate lesion region.”).
Regarding Claim 4, Matsuda, in view of Chen, and in further view of Mashiach, teaches: the device according to claim 2, wherein the threshold is associated with a union set of the updated FNH candidate region and the FNH candidate region (Matsuda: Figure 3: S109 and S110; Matsuda: ¶84: “In accordance with the details described above, a probability of being ascribed to each pathological condition for each candidate lesion region is calculated, and when a probability with a certain pathological condition which shows a maximum value is set as … And the value is equal to or less than a predetermined threshold value … is true, the corresponding concave region is eliminated from the candidate lesion region.”; Matsuda: ¶86 describes the basis for determining lesion and non-lesion regions.).
Regarding Claim 5, Matsuda, in view of Chen, and in further view of Mashiach, teaches: the device according to claim 1, wherein the morphological algorithm is an active contours without edges (ACWE) method (Mashiach: Para 133: “Geometric deformable models are based on curve evolution theory and the level set method. In particular, curves and surfaces are evolved using only geometric measures, resulting in an evolution that is independent of the parametrization. The curve evolution is coupled with the image data to recover object boundaries”; the active contours without edges method is a type of geometric deformable model that uses level set functions as well. Mashiach would therefore anticipate the active contours without edges. Additionally, previously relied upon Novikov et al. (US 2018/0247414 A1) discloses the use of a morphological active contours without edges method to segment anatomical structures).
Regarding Claims 6-10, Claims 6-10 recite a method that is implemented by the device of Claims 1-5. Therefore, the rejection of Claims 1-5 is equally applied. (See Matsuda: Figure 3 and Chen: Figure 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoogi et al. (US 2017/0270664 A1), Madabhushi et al. (US 2015/0030219 A1
P. Márquez-Neila, L. Baumela and L. Alvarez, "A Morphological Approach to Curvature-Based Evolution of Curves and Surfaces," in IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 36, no. 1, pp. 2-17, Jan. 2014, doi: 10.1109/TPAMI.2013.106., 
T. F. Chan and L. A. Vese, "Active contours without edges," in IEEE Transactions on Image Processing, vol. 10, no. 2, pp. 266-277, Feb. 2001, doi: 10.1109/83.902291., 
T. Chan and Wei Zhu, "Level set based shape prior segmentation," 2005 IEEE Computer Society Conference on Computer Vision and Pattern Recognition (CVPR'05), 2005, pp. 1164-1170 vol. 2, doi: 10.1109/CVPR.2005.212.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668